 

Oo Oo ND A FP WD NYO

NO oO NHN NO HN NHN KN KN DR meee
Oo nN HD A SP WY NYO K&§ CO OD fF ADD A S&P WH NH KF CO

 

 

Case 2:19-cr-00258-RAJ Document1 Filed 12/17/19 Page 1 of 13

Presented to the Court by the foreman of the

Grand Jury in open Court, in the presence of
the Grand Jury and FILED in the U.S.
DISTRICT COURT at Seattle, Washington.

December 17 1.4

hes Fol. McC , Clerk
By Nhe hata —- Deputy

UNITED STATES DISTRICT COURT FOR THE
_ WESTERN DISTRICT OF WASHINGTON

 

 

AT SEATTLE
AJ
UNITED STATES OF AMERICA, _ CR n€ R 1 Q9- 2 3 5 R
Plaintiff, INDICTMENT
. V.
LOUIE SANFT,
JOHN SANFT, and
SEATTLE BARREL AND COOPERAGE
COMPANY,
Defendants.
The Grand Jury charges that:
COUNT 1
(Conspiracy)

At all times relevant to this Indictment:
A. Background
1. SEATTLE BARREL, LOUIE SANFT, AND JOHN SANFT
1. SEATTLE BARREL AND COOPERAGE COMPANY (“SEATTLE

BARREL”) was a Seattle-based company that supplied industrial drums to businesses.

| LOUIE SANFT operated and controlled SEATTLE BARREL. SEATTLE BARREL was

a general partnership owned by Adolph Sanft, Inc. and Louie Sanft, LLC, both of which

United States v. Louie Sanft et al UNITED STATES ATTORNEY
; 700 STEWART STREET
Indictment 1 Surre $220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo eo ND HW FP WW YO

BO NO LH NH NH HO NH NHN NO §& Se Re Se Se Se Se ee
oO nN ND WA BP WY NY & CO OO CO AT DB AH BR WW HO K CO

 

 

 

Case 2:19-cr-00258-RAJ Document1 Filed 12/17/19 Page 2 of 13

were owned by LOUIE SANFT. JOHN SANFT was SEATTLE BARREL’s plant
manager.

2. SEATTLE BARREL’s business involved collecting used industrial and
commercial drums (typically 55-gallon drums) from businesses; reconditioning the
drums; and then re-selling them to other businesses. Part of the reconditioning process
involved submerging the drums in a 300- gallon wash tank (hereafter the “Caustic Tank”)

filled with a highly corrosive chemical solution (hereafter the “Caustic Solution”). The

pH level of the Caustic Solution typically exceeded 12, and sometimes exceeded 12.5,

thereby qualifying as a hazardous waste under 40 C.F.R. § 261.22(a).

3. The reconditioning process left behind residue in the Caustic Solution. As
a result, it was necessary periodically to clean the Caustic Tank by draining the used
Caustic Solution from the Caustic Tank. SEATTLE BARREL’s Caustic Tank was
originally designed with the intention that the Caustic Solution would be discharged into
the King County sewer. As LOUIE SANFT and JOHN SANFT knew, SEATTLE -
BARREL never developed a means of treating or lawfully disposing of the Caustic
Solution on site.

2. SEATTLE BARREL?’s Clean Water Act Permit

4. SEATTLE BARREL operated under a wastewater discharge permit issued
by the King County Industrial Waste Program (“KCIW”). The permit provided that
SEATTLE BARREL could discharge industrial wastewater to the King County sewer
system only in accordance with certain “pretreatment standards.” Pretreatment standards
are designed to ensure that industrial users discharge into the sewer system only
wastewater that will not damage the sewer system, and which the wastewater treatment
system can effectively process and treat.

5. King County (formerly the Municipality of Metropolitan Seattle), has been
an approved pretreatment program under the Clean Water Act since 1981. 33 U.S.C. §
1342(a)(3) and (b)(8); 51 Fed. Reg. 36806-01. As such, the pretreatment standards

United States v. Louie Sanft et al UNITED STATES ATTORNEY
Indictment - 2 700 STEWART STREET

SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
oe YN D On BP WD NY Re

NO NO NO NO NY. NY. HN KN KD wm meee
oN HD A FP WW NO KH CO BO Bf AND nD A BP WO NY KH CO

 

 

Case 2:19-cr-00258-RAJ Document1 Filed 12/17/19 Page 3 of 13

implemented by King County are federally enforceable and fall within the jurisdiction of
the United States Environmental Protection Agency. 40 C.F.R. § 403.5(c) & (d). The
Clean Water Act provides that it is unlawful to operate a source such as SEATTLE
BARREL in violation of a pretreatment standard. 33 U.S.C. § 1317(d). The King
County pretreatment program prohibits any industrial user from discharging industrial
waste into the metropolitan sewer system without a discharge permit. King County
Code, Section 28.84.060(J)(1).

6. Since at least 2009, SEATTLE BARREL’s discharge permit has prohibited
SEATTLE BARREL from discharging into the sewer system any wastewater with a pH
level greater than 12. Fluids with a pH level in excess of 12 have the capacity to corrode
and otherwise damage the sewer system and treatment plants, thereby causing the pass-
through of pollutants to the treatment system and into receiving waterways, including the
Duwamish River and the Puget Sound.

3. 2013 Covert Monitoring
7. On October 29, 2012, a KCIW employee observed JOHN SANFT dumping

oily material into the sewer in violation of its permit. KCIW issued a Penalty and
Compliance Order imposing financial penalties against SEATTLE BARREL.
8. KCIW then conducted covert monitoring of SEATTLE BARREL’s

discharges to the sewer system. The monitoring, which took place during various periods

between February 2013 and August 2013, revealed that SEATTLE BARREL was
regularly violating its permit by discharging wastewater in excess of pH 12 into the sewer
system. The monitoring further revealed that, at times, SEATTLE BARREL had
discharged hazardous wastewater with a pH of 12.5 or higher.

9. Based on these findings, on March 10, 2014, KCIW issued a Penalty and
Compliance Order finding that SEATTLE BARREL had repeatedly violated its permit
by, inter alia, discharging wastewater with a pH in excess of 12 into the sewer system.

The Order specified a total of 36 violations occurring on 11 different days. KCTW fined

United States v. Louie Sanft et al , UNITED STATES ATTORNEY
Indictment - 3 700 STEWART STREET
SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oO OND Hn FF WY =

BON NH ND NY NYY DN DR Reet
oO NN ON Ww oN m= Co OO Oo ND WB A BP WW NY KS OC

 

 

Case 2:19-cr-00258-RAJ Document1 Filed 12/17/19 Page 4 of 13

SEATTLE BARREL $55,250 for these violations, and ordered Seattle Barrel to install a
wastewater pretreatment system to avoid future violations. KCIW later reduced the fine
to $17,225 in recognition of the cost that SEATTLE BARREL was expected to incur
installing the wastewater pretreatment system.

10. In addition, on September 2014, KCIW issued a new discharge permit (“the
Renewed Permit”) to SEATTLE BARREL. The Renewed Permit contained additional
requirements intended to prevent SEATTLE BARREL from discharging Caustic Solution
into the sewer. The Renewed Permit: (1) expressly prohibited SEATTLE BARREL
from discharging the Caustic Solution into the sewer system; (2) prohibited SEATTLE
BARREL from discharging any wastewater into the sewer system unless the wastewater
was first routed through an approved wastewater pretreatment system and subjected to
sampling; and (3) required SEATTLE BARREL to submit to KCIW monthly self-
monitoring reports disclosing any discharges to the sewer system.

11. SEATTLE BARREL installed a pretreatment system in or about August
2016. The pretreatment system was not designed to process Caustic Solution, and was
never used for that purpose. Following the pretreatment system’s installation, LOUIE
SANFT represented to KCIW that the pretreatment system allowed SEATTLE BARREL
to re-use all of its wastewater on site, and that the facility had therefore become a “zero .
discharge” facility, obviating the need to sample any discharges. Beginning in September
2016, LOUIS SANFT regularly represented to KCIW that SEATTLE BARREL was not
discharging industrial wastewater of any kind to the sewer system:

4. 2018-2019 Covert Monitoring

12. During a November 2017 inspection of SEATTLE BARREL, a KCIW
inspector observed irregularities regarding SEATTLE BARREL’s handling of
wastewater. Following that inspection, the Environmental Protection Agency Criminal
Investigative Division (“EPA-CID”) conducted additional covert monitoring of

SEATTLE BARREL’s discharges: into the sewer system.

United States. v. Louie Sanft et al UNITED STATES ATTORNEY
i - . . ‘ 700 STEWART STREET
Indictment - 4 Suite 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
o eS HN HD OF FP WH HHO eS

eo SN DWN DH FP WO NYO —&§ ODO OO On DB A FSP WH HO KH CO

 

 

 

Case 2:19-cr-00258-RAJ Document1 Filed 12/17/19 Page.5 of 13

13... The covert monitoring took place over three periods: April and May 2018,
September and October 2018, and February and March 2019. Like the 2013 monitoring
results, the 2018 and 2019 monitoring results showed that SEATTLE BARREL was
regularly discharging wastewater in excess of pH 12 to the sewer system. During this
entire period, LOUIE SANFT and SEATTLE BARREL had represented to KCIW that
SEATTLE BARREL was not discharging any industrial wastewater—much less
wastewater with a pH exceeding 12—to the sewer.

14. On the morning of March 8, 20 19, EPA-CID conducted real-time pH
monitoring of SEATTLE BARREL’s wastewater discharge. At approximately 6:18 am,
the monitoring equipment indicated that SEATTLE BARREL had begun discharging
high-pH wastewater into the sewer. EPA-CID agents then executed a search warrant at
the SEATTLE BARREL facility. Agents discovered a portable pump coated with high-
pH liquid on the floor near the Caustic Tank. A SEATTLE BARREL employee admitted
he had been using the pump to discharge the Caustic Solution into a hidden drain that had
not previously been disclosed to KCIW, and which led directly to the King County sewer.

B. The Conspiracy
15. . Beginning at a time unknown, but no later than August 2009, and

| continuing until at least September 24, 2019, at Seattle, within the Western District of

Washington, and elsewhere, LOUIE SANFT, JOHN SANFT, SEATTLE BARREL, and
others, agreed that SEATTLE BARREL would secretly and regularly discharge Caustic
Solution, a liquid with a pH greater than 12, from the 300-gallon Caustic Tank into the
King County sewer system in violation of SEATTLE BARREL’s discharge permit. The
defendants agreed that SEATTLE BARREL would cause the discharge by, inter alia,
using a portable pump and hose to pump the Caustic Solution from the Caustic Tank to a
hidden drain leading directly to the sewer. LOUIE SANFT, JOHN SANFT, SEATTLE
BARREL, and others, further agreed to conceal this practice, and the existence of the
hidden drain, from regulators such as KCIW.

United States v. Louie Sanft et al UNITED STATES ATTORNEY
Indictment - 5 700 STEWART STREET

SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
 

Oo fen DD OH SB WOW NO

No N No N NO -dy No bo i) — —_ A — — — — — — —
eo NAT HD OW BP WN KF§ CO CO OH TD HD NA BP WH PO KH OC

 

 

Case 2:19-cr-00258-RAJ Document1 Filed 12/17/19 Page 6 of 13

16. By entering into the foregoing agreement, LOUIE SANFT, J OHN SANFT,
and SEATTLE BARREL, together with others known and unknown to the grand jury,
did knowingly conspire, confederate and agree, together and with each other, to: |

a. Knowingly own and operate, and cause to be operated, a source, in
violation of an approved local pretreatment program in violation of the Clean Water Act,
Title 33, United States Code, Section 13 19(c)(2)(A);

b. Knowingly make, and cause to be made, material false statements in
documents required to be filed under the Clean Water Act, in violation of Title 33, United
States Code, Section 1319(c)(4);

Gg, Knowingly and willfully falsify, conceal, or cover up, by any trick,
scheme or device, a material fact within the jurisdiction of the United States
Environmental Protection Agency in violation of Title 18, United States Code, Section
1001(a)(1); and

d. Knowingly and willfully defraud the United States concerning its
governmental functions and rights, that is, the right of the Environmental Protection
Agency to have its business and its affairs conducted free of fraud, improper influence,
dishonesty, unlawful impairment, and obstruction. |

Cc. Manner and Means

It was part of the conspiracy that:

17. LOUIE SANFT and JOHN SANFT directed SEATTLE BARREL
employees, including a SEATTLE BARREL employee known to the grand jury as
“Person 1,” to secretly and regularly discharge SEATTLE BARREL’s Caustic Tank,
which contained Caustic Solution with a pH level exceeding 12, and sometimes
exceeding 12.5, into the King County sewer system.

18. LOUIE SANFT and SEATTLE BARREL submitted to KCIW Wastewater
Discharge Permit Applications on which they falsely represented that the only
wastewater SEATTLE BARREL discharged to the sewer was “rinse water” and “steam.”

United States v. Louie Sanft et al . UNITED STATES ATTORNEY
Indictment - 6 700 STEWART STREET

SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970 ©
 

So es ND WA SP W NH —

NO NO DP WN HN KN KO NNO RO em wom mm i fut
Se NID nH BR WN KB COD CO FH JT HD UH BP W NH K& CO

 

 

Case 2:19-cr-00258-RAJ . Document 1 Filed 12/17/19 Page 7 of 13

Defendants further falsely represented on the applications that SEATTLE BARREL
disposed of the Caustic Solution by taking it to a disposal facility, when in fact
SEATTLE BARREL discharged most of its Caustic Solution into the King County sewer
system.

19. LOUIE SANFT and JOHN SANFT made false oral and written statements
to KCIW, EPA-CID, and others, about the means by which SEATTLE BARREL was
disposing of its Caustic Solution. At various points in time, LOUIE SANFT and JOHN
SANFT stated that the solution was: (a) taken off site to a disposal facility; (b) sent to
SEATTLE BARREL’s evaporator, where it was evaporated; (c) evaporated from the
Caustic Tank; or (d) processed through SEATTLE BARREL’s onsite pretreatment
system. —

20. After KCIW confronted LOUIE SANFT with the findings of its 2013
covert monitoring activities, LOUIE SANFT lied to, misled, and otherwise deceived,
KCIW about the cause of the high-pH discharges. LOUIE SANFT falsely represented to
KCIW and other regulators that the high-pH discharges were the result of an oversight
involving inadvertent blowdowns from SEATTLE BARREL’s boilers, and that
SEATTLE BARREL had “permanently resolved” the issue causing the high-pH
discharges by installing an automated boiler system. In fact, as LOUIE SANFT well

| knew, the discharges were the result of SEATTLE BARREL employees discharging

Caustic Solution into the sewer, as LOUIE SANFT and JOHN SANFT had directed them
to do.

21. LOUIE SANFT and SEATTLE BARREL concealed from, and failed to
disclose to KCIW, the existence of a hidden drain leading directly from the SEATTLE
BARREL facility to the sewer, despite the KCIW order requiring that SEATTLE
BARREL only discharge wastewater through a single drain connected to the pretreatment
system. When KCIW directed SEATTLE BARREL to seal a similar drain because the

drain could be used to circumvent the wastewater system and otherwise violate

United States v. Louie Sanft et al UNITED STATES ATTORNEY ~
Indictment - 7 700 STEWART STREET

SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
—

NO pO NHN HNO NO NN HN WN NO Rw me ee
os DN OW PP WN KKF§ CO OO fF AND NH BP WD NH KF OC

0 Oo ND NH BF WwW bw

 

 

 

Case 2:19-cr-00258-RAJ Document1 Filed 12/17/19 Page 8 of 13

SEATTLE BARREL’s permit, LOUIE SANFT and SEATTLE BARREL failed to seal
the hidden drain or to disclose its existence to KCIW. | |

22. Following the imposition of the 2014 Penalty and Compliance Order, and at
the direction of LOUIE SANFT, JOHN SANFT, and SEATTLE BARREL, SEATTLE
BARREL employees, including Person 1, continued to discharge the contents of the
Caustic Tank directly into the King County sewer system. Specifically, the employees
used a portable pump and hose to pump the Caustic Solution into the hidden drain,
thereby circumventing the wastewater treatment system, as well as the system’s sampling
and monitoring device. LOUIE SANFT told Person 1 to watch out for regulators prior to
activating the pump. On some occasions, JOHN SANFT assisted with using the pump or |
with looking out for regulators. | .

23. . LOUIE SANFT further misled KCIW by stating that SEATTLE BARREL |
had installed a “zero discharge” wastewater pretreatment system at SEATTLE BARREL
and that, as a result, SEATTLE BARREL was not discharging wastewater of any kind
into the sewer. LOUIE SANFT represented that the pretreatment system allowed
SEATTLE BARREL to re-use all of its wastewater, thereby eliminating the need for
SEATTLE BARREL to discharge any wastewater into the sewer, and further eliminating
the need for SEATTLE BARREL to take samples of any discharge.

D. Overt Acts

24. In furtherance of the conspiracy, and to accomplish one or more of its
objects, LOUIE SANFT, JOHN SANFT, SEATTLE BARREL, and others known and
unknown to the grand jury, undertook, and caused to be undertaken, one or more of the
following overt acts at Seattle, within the Western District of Washington:

a. At the direction of LOUIE SANFT and JOHN SANFT, SEATTLE
BARREL employees, including Person 1, discharged the contents of the 300-gallon
Caustic Tank into the King County sewer on a regular basis, and at least approximately

once per week. By way of example, Person 1 caused discharges in excess of 12 pH on
April 20, 2018, October 18, 2018, and March 8, 2019.

United States v. Louie Sanft et al UNITED STATES ATTORNEY
Indictment - 8 . 700 STEWART STREET

SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
 

co Oo HN DH OH PP WD NO

DB NO BN (KH KH HN NO NO HN wm me it ee
o) SD On FP WHO NH KF DTD OO CO ~ Nn vn S&S. WD NYO KS CO

 

 

Case 2:19-cr-00258-RAJ Document1 Filed 12/17/19 Page 9 of 13

b. Each month between September 2016 and March 2019, LOUIE
SANFT completed and mailed to KCIW monthly Self-Monitoring Reports on which
LOUIE SANFT represented that SEATTLE BARREL had not discharged any
wastewater to the sewer during the preceding month. By way of example, LOUIE |
SANFT completed Self-Monitoring Reports on or about October 13, 2017, May 11,
2018, October 15, 2018, and November 14, 2018. The reports represented that
SEATTLE BARREL had not discharged any industrial wastewater during September
2017, April 2018, September 2018, and October 2018, respectively.

C. During a November 28, 2017, KCIW inspection, LOUIE SANFT |
falsely told KCIW that, to clean the Caustic Tank, SEATTLE BARREL would evaporate
the Caustic Solution in the tank and then clean out the solids. He stated the evaporation
process took one day.

d. On March 8, 2019, LOUIE SANFT participated in an interview with

| Special Agents from EPA-CID. LOUIE SANFT falsely told the agents that SEATTLE

BARREL’s only discharge point to the sewer was via the wastewater treatment system,
despite being fully aware of the existence and use of the facility’s hidden drain. Further,
LOUIE SANFT falsely told EPA CID agents that he was unaware of any discharges from
the Caustic Tank to the sewer in the last year. LOUIE SANFT also falsely told the agents
that Seattle Barrel disposed of liquid from the Caustic Tank by allowing most of the
liquid in the tank to evaporate and potentially routing remaining liquid to the wastewater
treatment system.

e. JOHN SANFT likewise participated in an interview with EPA-CID
Special Agents on March 8, 2019. JOHN SANFT repeatedly made the false statement
that there were no drains to the sewer at the SEATTLE BARREL facility other than the
drain from the wastewater treatment system. JOHN SANFT also falsely stated that
SEATTLE BARREL disposed of the Caustic Solution by evaporating it from the tank.

f. On September 24, 2019, at the invitation of LOUIE SANFT and
SEATTLE BARREL, representatives of EPA-CID attended a site visit at SEATTLE
BARREL to gather information for an ongoing grand jury investigation. LOUIE SANFT
knew of the existence of the grand jury investigation, and further knew that the
investigation concerned LOUIE SANFT’s conduct regarding, and knowledge of, the
discharges of Caustic Solution into the sewer system. In an effort to corruptly obstruct,
influence and impede the grand jury’s investigation, LOUIE SANFT directed an agent
with authority to speak on his behalf to falsely represent to the EPA that LOUIE SANFT

| had believed, during the period prior to March 8, 2019, that SEATTLE BARREL was

disposing of the Caustic Solution by evaporating it with SEATTLE BARREL’s
evaporator.

United States v. Louie Sanft et al UNITED STATES ATTORNEY

Indi - 700 STEWART STREET

dictment - 9 SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

—

oOo eo HN DH OH BP W LO

DO Nw NO LN NO NHN PO BD DR we ee eee
eo nN ND OW BP WD NH KB CO CO Hs HD TT SF WO NH KH CO

 

 

Case 2:19-cr-00258-RAJ Document 1 Filed 12/17/19 Page 10 of 13

All in violation of Title 18, United States Code, Section 371.

~ COUNTS 2-30
(Violations of the Clean Water Act)

25. The Grand Jury incorporates Paragraphs 1-24 as if fully set forth herein.

26. Onor about the dates identified below, at Seattle, within the Western
District of Washington, and elsewhere, LOUIE SANFT, JOHN SANFT, and SEATTLE
BARREL knowingly violated a requirement imposed in a pretreatment program approved
under the Clean Water Act, by causing the discharge of industrial wastes in violation of
SEATTLE BARREL’s discharge permit by pumping Caustic Solution to the King
County sewer system via the hidden drain. Each of the following examples of

defendants’ discharges constitutes a separate count of this Indictment:

 

ate of Discharge
April 16, 2018

<=

 

 

 

 

 

 

 

 

 

 

 

 

 

 

October 5, 2018
October 9, 2018
October 10, 2018
October 12, 2018
October 15, 2018

 

 

 

 

 

2

3 April 20, 2018

4 April 21, 2018

5 April 26, 2018

6 April 28, 2018

7 April 30, 2018

8 September 20, 2018

9 September 21, 2018
10 September 24, 2018
1] September 26, 2018
12 September 28, 2018
13 October 1, 2018
14 October 2, 2018

45 October 4, 2018

16

17

18

19

20

21

 

 

 

 

 

 

October 18, 2018
22 October 19, 2018
23 October 22, 2018.
United States v. Louie Sanft et al UNITED STATES ATTORNEY

Indictment - 10 700 STEWART STREET
SEATTLE, WASHINGTON 98101

(206) 553-7970
 

Co CO IN HD OO SP WD NHN

ND DN) BP BN NY NO KN NN] NO mw iw ee
oOo nN DD WO FF WD NY KH CO ODO FAN DD AH FP W NY KS CO

 

 

Case 2:19-cr-00258-RAJ Document1 Filed 12/17/19 Page 11 of 13

24 — October 24, 2018

25 F 15, 2019

26 F 18, 2019
27 Feb 20, 2019
28 Fe 25, 2019
29 March 1, 2019
30 March 8, 2019

   

All in violation of Title 33, United States Code, Section 1319(c)(2)(A) and Section
1317, and Title 18, United States Code, Section 2.

COUNTS 31-34
(Submission of False Clean Water Act Certifications)

27. The Grand Jury incorporates Paragraphs 1-24 as if fully set forth herein.

28. Onor about the dates set forth below at Seattle, within the Western District
of Washington, and elsewhere, LOUIE SANFT, JOHN SANFT, and SEATTLE
BARREL did willfully and knowingly make, and cause to be made, materially false
statements in documents required to be filed under the Clean Water Act and the-
regulations promulgated thereunder, in that LOUIE SANFT prepared and submitted Self-
Monitoring Reports to the King County Industrial Waste Program, which reports falsely
represented that SEATTLE BARREL had not discharged wastewater to the sewer during
the preceding months when, as the defendants well knew, SEATTLE BARREL
employees had caused Caustic Solution to be discharged into the King County Sewer
system. | Each of the following examples of defendants’ fraudulent submissions

constitutes a separate count of this Indictment:

United States v. Louie Sanft et al UNITED STATES ATTORNEY
i 700 STEWART STREET
Indictment 11 SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo ND OH BP W NO

oo ~] a an —&. Ww No — SQ \O oe ~ nN —~" as wo No — ©

 

 

Case 2:19-cr-00258-RAJ Document 1 Filed 12/17/19 Page 12 of 13

 

Di oe

  

   

 

 

 

 

 

 

 

31 October 13, 2017 Zero Discharge for September 2017
(except for equipment testing)

32 May 11, 2018 Zero Discharge for April 2018

33 October 15, 2018 ‘Zero Discharge for September 2018

34 . November 14, 2018 Zero Discharge for October 2018 _-

 

 

All in violation of Title 33, United States Code, Section 1319(c)(4) and Title 18,
United States Code, Section 2.

COUNT 35
(False Statement to the United States)

29. The Grand Jury incorporates Paragraphs 1-24 as if fully set forth herein.

30. On or about March 8, 2019, at Seattle, within the Western District of
Washington, and elsewhere, LOUIE SANFT and SEATTLE BARREL did willfully and
knowingly make, and cause to be made, a materially false, fictitious, and fraudulent
statement in a matter within the jurisdiction of the Environmental Protection Agency.
Specifically, LOUIE SANFT represented to an EPA-CID Special Agent that SEATTLE
BARREL disposed of its Caustic Solution by evaporating it from the Caustic Tank.

All in violation of Title 18, United States Code, Section 1001(a)(2) and Section 2.

COUNT 36
(False Statement to the United States)

31. The Grand Jury incorporates Paragraphs 1-24 as if fully set forth herein.
32. Onor about March 8, 2019, at Seattle, within the Western District of
Washington, and elsewhere, JOHN SANFT and SEATTLE BARREL did willfully and
knowingly make, and cause to be made, a materially false, fictitious, and fraudulent
statement in a matter within the jurisdiction of the Environmental Protection Agency.
Specifically, JOHN SANFT represented to an EPA-CID Special Agent that JOHN
Hf .

//
United States v. Louie Sanft et al UNITED STATES ATTORNEY
Indictment - 12 700 STEWART STREET

SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

o fF ND OA FF WD NY

pm eek
Wo NO S&S ©

16
17
18
19
20
24
22
23
24
25
26
27
28

 

Case 2:19-cr-00258-RAJ Document1 Filed 12/17/19 Page 13 of 13

to the King County sewer system.

BRIAN.T. MORAN
nied States Attorney

Oe we

SANFT was not aware of any open drains leading from the SEATTLE BARREL facility

All in violation of Title 18, United States Code, Section 1001(a)(2) and Section 2.

A TRUE BILL:

DATED: | -17- 2019

[Signature of Foreperson redacted pursuant
to the policy of the Judicial Conference of
the United States]

 

FOREPERSON

 

ANDREW C. FRIEDMAN
Assistant United States Attorney

SETH WILKINSON
Assistant United States Attorney

Fila HLS Lo—$~
KARLA PERRIN :
Special Assistant United States Attorney

 

United States v. Louie Sanft et al
Indictment - 13

UNITED STATES ATTORNEY
700 STEWART STREET
SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
